COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          In re State Farm Mutual Automobile Insurance Company
Appellate case number:        01-22-00619-CV
Trial court case number:      20-DCV-278448
Trial court:                  458th District Court of Fort Bend County
       Relator, State Farm Mutual Automobile Insurance Company, has filed a petition for
a writ of mandamus arguing that the trial court abused its discretion by denying relator’s
“Motion to Quash, Objection, and Motion for Protective Order,” in connection with three
depositions noticed by real party in interest, Willem Ghijsen. Relator also filed a motion
for temporary relief, requesting that, pending resolution of this mandamus proceeding, the
Court enter an order “to stay the trial court’s order compelling three State Farm
depositions” that are the subject of the mandamus petition.
       Relator’s motion for temporary relief is granted. The depositions, requested by real
party in interest, of Erica King, Bradley Bates, and of a corporate representative of relator,
are stayed pending resolution of this petition for writ of mandamus or further order of this
Court.
        Additionally, on August 31, 2022, counsel for real party in interest filed a letter with
the Clerk of this Court notifying the Court that real party in interest did not intend to file a
response to relator’s petition for writ of mandamus “unless requested to do so by the
Court.” The Court requests a response to the petition for writ of mandamus. In addition
to addressing the issues raised in relator’s petition for writ of mandamus, the Court
specifically requests that real party in interest respond to relator’s argument that “Topic D”
of the proposed corporate representative deposition topics1 is “disproportionate to the needs
of this case.” The response, if any, is due within twenty days of the date of this order.


1
       “Topic D” requests relator to designate an individual with knowledge regarding “[t]he
       manner in which Autosource reports, similar to the report attached [to the First Amended
       Notice of Intention to Take Oral Deposition of a corporate representative of relator], were
       utilized by [relator] in handling the claim that is the subject of [the underlying] proceeding
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra__________
                  Acting individually  Acting for the Court

Date: __September 8, 2022____




      and in the handling of similar claims adjusted by [relator] from November 2019 through
      the present date.”